DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman”, Pub. No. US 2011/0098928) and Lee et al. (“Lee”, Pub. No. US 2017/0239524).
Per claim 1, Hoffman teaches a portable electronic device comprising: one or more processors; a display; a touch sensitive screen; and memory storing one or more programs for execution by the one or more processors, the one or more programs including instructions for:
receiving first workout data for a first segment of a multi-segment workout route, wherein the first workout data includes a plurality of locations for the multi-segment workout route and a plurality of workout metrics associated with the plurality of locations (figs. 9A and 9B; [0113]; [0115]; [0116]; [0171])
receiving second workout data for a second segment of the multi-segment workout route, wherein the second workout data includes a plurality of locations for the multi-segment workout route and a plurality of workout metrics associated with the plurality of locations (figs. 9A and 9B; [0113]; [0115]; [0116]; [0171]; which shows multi-segment workout activity for 6km data set); and
displaying a first graphical representation of the first workout data and a second graphical representation of the second workout data, wherein the first graphical representation at least partially overlaps the second graphical representation, wherein the appearance of the first graphical representation is based on the plurality of workout metrics of the first workout data and the second graphical representation is based on the on the plurality of workout metrics of the second workout data (fig. 9B).
Hoffman does not specifically teach displaying the multi-segment workout activity over a map. 
However, Lee teaches displaying multi-segment workout activity over a map (figs. 16; 22A-22D and figs. 25A-25C; [0195]; [0197]; [0198]; [0239]; [0243]; [0254]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lee in the invention of Hoffman in order to allow the user with an alternative visualization of workout activity to provide workout activity area within a map.
Per claim 2, the modified Hoffman teaches the electronic device of claim 1, the one or more programs further including instructions for: displaying a two-dimensional graph of the first workout data and the second workout data with the display of the first graphical representation and the second graphical representation (Hoffman, [0113]; [0114]; [0171]; [0172]).
Per claim 3, the modified Hoffman teaches the electronic device of claim 2, the one or more programs further including instructions for: displaying a first indicator on the two-dimensional graph for a portion of the first workout data or a portion of the second workout data; and displaying a second indicator on the display of the first workout data or the second workout data, wherein the first indicator and second indicator correspond to the same portion of the first workout data or the second workout data (Hoffman, [0113]; [0114]; [0171]; [0172]).
Per claim 5, the modified Hoffman teaches the electronic device of claim 2, wherein the first graphical representation has a position-dependent waypoint based on a position-dependent workout metric from the first workout data and the second graphical representation has a position-dependent waypoint based on the position-dependent workout metric from the second workout data (Hoffman, [0113]), but does not specifically teach the waypoint having a color. However, in para. [0007]. Hoffman further teaches activity data may visualized in a variety of ways such as using colors, patterns and the like. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include color for each waypoints the invention of Hoffman in order to allow colors to be used to represent different information attributes.
Per claim 6, the modified Hoffman teaches the electronic device of claim 5, wherein the position-dependent workout metric is a workout pace or a swim stroke (Hoffman, [0113]).
Per claim 7, the modified Hoffman teaches the electronic device of claim 1, but does not teach the one or more programs further including instructions for: displaying concurrently with the first graphical representation and the second graphical representation on the map an affordance for sharing an image of the display of the first graphical representation and the second graphical representation on the map. However, Lee further teach providing a sharing option for activity information (figs. 16 and 17; [0203]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lee in the modified Hoffman in order to allow the user to share activity workout information with other users.
Claims 8-9 individually is rejected under the same rationale as claim 1.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman et al. (“Hoffman ‘928”, Pub. No. US 2011/0098928) and Lee et al. (“Lee”, Pub. No. US 2017/0239524), and Hoffman et al. (“Hoffman 921”, Pub. No. US 2020/0149921)
Per claim 4, the modified Hoffman ‘928 teaches the electronic device of claim 2, but does not teach the two-dimensional graph includes an indication of an elevation for the first workout data and the second workout data. However, Hoffman ‘921 teaches including an indication of an elevation for the first workout data and the second workout data [0111], [0114] and [0119]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lee in the modified Hoffman in order to provide the user elevation information with the workout activity information in order to provide the user with more insight information on the workout activity.
Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175